Hammond, J.
There was no express warranty. All that Read said as to the value and nature of the machine was mere seller’s talk.
We are also of opinion that there was no implied warranty as to the length of time this crank shaft would stand the strain of use. The subject of sale was an automobile. Even if it be assumed that the plaintiff had the right to think the sale was made by the manufacturer, still the machine was not made especially for the plaintiff, but on the contrary was one which had been considerably used, and it was bought by him at what he knew was a sum below the usual price for a new machine of the same kind. If it be said that he had the right to suppose it was fit *259to run, the answer is that it was fit to run. Every part essential to the running of the machine was there at the time of the purchase, — in other words the machine was an automobile in running order, and, after the purchase, was actually used by the plaintiff nearly if not quite two months before the shaft broke. If the shaft had been stronger it might have lasted for a longer time. There is no claim of fraud. Under these circumstances we think that there was no implied warranty as to the length of time the shaft would last, but that as to that the doctrine of caveat emptor is applicable. See Wilson v. Lawrence, 139 Mass. 318.
It becomes unnecessary to consider the other grounds of defence.

Exceptions overruled.